Citation Nr: 1016319	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
hepatitis C.

2.  What evaluation is warranted for hepatitis C from March 
12, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hepatitis C and assigned a noncompensable evaluation, 
effective March 12, 2004, and denied entitlement to service 
connection for bipolar disorder.

In December 2008, the Board remanded both issues for 
additional evidentiary development.         

By an October 2009 rating decision, the Appeals Management 
Center assigned a 10 percent evaluation for hepatitis C, 
effective March 12, 2004.  The claim remains in controversy 
because the rating is less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The question regarding the initial evaluation warranted for 
hepatitis C is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Symptoms due to a bipolar mood disorder are exacerbated by 
the Veteran's service-connected hepatitis C.


CONCLUSION OF LAW

A bipolar mood disorder is aggravated by hepatitis C.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. § 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The Veteran seeks entitlement to service connection for a 
psychiatric disorder, to include as secondary to his service-
connected hepatitis C.

The medical evidence of record establishes current diagnoses 
of bipolar disorder and mood disorder.

In a letter received in March 2005, a VA psychiatrist 
reported initially treating the Veteran in October 2002 for 
mood disorder, not otherwise specified, which was essentially 
a fluctuating state of depression.  He indicated that he 
concurred with the Veteran that his hepatitis C condition 
could reasonably contribute to his depressed mood.  

In a September 2005 letter, J. A. Zammuto, M.D., reported 
treating the Veteran since 2001 for a bipolar mood disorder.  
Dr. Zammuto reported that in February 2002, the Veteran's 
blood tests showed a significant rise in liver enzymes, and 
that upon receiving this information and its impact on 
overall health, the Veteran's depression began to intensify.  
Dr. Zammuto stated that this was caused by the uncertainty of 
the future course of hepatitis C on the Veteran's sense of 
well-being and whether it would lead to liver failure.  Dr. 
Zammuto felt that the Veteran's bipolar disorder has been 
exacerbated by the progression of his hepatitis C and its 
need for treatment and all its related problems.

Following VA psychiatric examination in April 2006, the 
examiner concluded that the Veteran's depression may be 
aggravated by his hepatitis C, but felt that the degree to 
which this is a significant contributory factor to the 
depression was unclear.

In a July 2008 letter, Dr. Zammuto reported that chronic 
hepatitis C and progressive liver disease brought forth mixed 
anxiety and depression, that treatment for hepatitis C 
exacerbated anxiety and depression, and these facts were well 
documented in the clinical literature.

A November 2003 decision by the Social Security 
Administration (SSA) found the Veteran disabled since April 
2002 due to affective (mood) disorder.

The Board notes that there is conflicting medical evidence as 
to whether the Veteran's psychiatric disorder, diagnosed as 
bipolar mood disorder, is aggravated by his service-connected 
hepatitis C.  

The VA psychiatrist's opinion that the Veteran's "hepatitis 
C condition could contribute to his depressed mood" and the 
VA examiner's opinion that the "Veteran's depression may be 
aggravated by his hepatitis C," are generally lacking in 
probative value as they are phrased in terms that are general 
and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).

On the other hand, in his September 2005 statement, Dr. 
Zammuto concluded that the Veteran's depression was 
exacerbated by the progression of his service-connected 
hepatitis C disorder.  The opinion was provided by a medical 
professional who is competent to provide it.  Furthermore, 
Dr. Zammuto explained the underlying rationale for his 
conclusion.  Thus, after considering all the evidence the 
Board finds that the record is in relative equipoise on the 
nexus issue.   Where there is an approximate balance between 
the positive and negative evidence, the benefit of the doubt 
is given to the Veteran.  38 C.F.R. § 3.102 (2009).  
Accordingly, the Board concludes that the evidence supports 
the Veteran's claim, and that service connection for a 
psychiatric disorder is warranted.


ORDER

Service connection for a psychiatric disorder is granted.


REMAND

With regard to an initial increased rating for hepatitis C, 
the Veteran reported at a February 2009 VA examination, that 
he had undergone interferon treatment from February or March 
2008 to January 2009.  He stated that after his last 
treatment, he was informed by his gastroenterologist that his 
medication needed to be discontinued because he was not 
responding.  Since then he reports that his viral load has 
increased.  Such evidence is relevant and it must be secured 
and associated with the claims file before the Board reaches 
the merits of the claim.

Given the missing medical record, and complaints of an 
increasing viral load, the Board finds that an additional VA 
examination is necessary to determine the symptoms and 
functional impairment due to hepatitis C.  Particular 
attention must be paid to a discussion of the applicable 
rating criteria so that the Board may make an informed 
decision as to the proper rating to be assigned.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory 
duty to assist includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one).  38 C.F.R. 
§ 3.327 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
have treated the Veteran in connection 
with his reported interferon treatment 
from February or March 2008 to January 
2009.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for a VA gastrointestinal 
examination for the purpose of determining 
the current severity of his service-
connected hepatitis C.  The examiner is to 
provide a detailed review of the Veteran's 
current complaints; as well as findings as 
to the nature, extent, and severity of 
symptoms caused by the service-connected 
Hepatitis C.  The examiner should perform 
all studies deemed appropriate, and set 
forth all findings in detail in the 
examination report.  The RO should make 
the claims file available to the examiner.  
The examiner must provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the Veteran's 
disability.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions regarding the disability 
examined.

The examiner should address the existence 
or absence of any of the following 
complaints due to the Hepatitis C: 
fatigue, malaise, anorexia, weight loss 
(or other indication of malnutrition), 
hepatomegaly, nausea, vomiting, 
arthralgia, and/or right upper quadrant 
pain.  If weight loss is found, the 
examiner should comment on whether the 
weight loss is minor or substantial.  If 
any pathology found is determined not to 
be related to hepatitis C, that finding 
must be reported, and an explanation 
provided.

The examiner must comment as to whether 
there are incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain; and if so, the total 
duration of the episodes during the past 
12-months.

If possible, the examiner should comment 
on whether the Veteran's hepatitis C more 
closely approximates one of the following 
three sets of criteria:

i.  Daily fatigue, malaise and anorexia 
with minor weight loss and hepatomegaly; 
or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least four weeks, but less 
than six weeks, during the past twelve-
month period; or

ii.  Daily fatigue, malaise and anorexia 
with substantial weight loss (or other 
indication of malnutrition) and 
hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks, 
during the past twelve-month period, but 
not occurring constantly; or

iii. Near constant debilitating symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

The examiner must comment on the impact of 
hepatitis C on the Veteran's ability to 
work, carefully distinguishing effects of 
hepatitis C from effects caused by other 
disorders, and noting any debilitating 
effect caused by hepatitis on any other 
disability.

3.  Thereafter, the RO must review the 
medical examination reports to ensure that 
they are in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.
 
4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  Thereafter, the RO must readjudicate 
the claim.  If the benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


